EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended June 4, 2010 June 4, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 1.4% 1.6% -4.1% Class B Units 1.4% 1.6% -4.4% Legacy 1 Class Units 1.4% 1.5% -3.5% Legacy 2 Class Units 1.4% 1.5% -3.6% Global 1 Class Units 1.6% 1.6% -2.9% Global 2 Class Units 1.6% 1.7% -3.0% Global 3 Class Units 1.5% 1.6% -3.8% S&P 500 Total Return Index2 -2.2% -2.2% -3.7% Barclays Capital U.S. Long Government Index2 1.5% 1.5% 9.6% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Grains markets Decrease Strong supply projections due to ideal farming weather in the Midwest Sugar Increase Buying by large commodity funds and speculation that food producers will begin to replenish their sugar supplies Lean hogs Decrease A stalled global economic recovery could reduce demand for pork Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies Sector/Market Price Action Cause U.S. dollar Increase Renewed demand for safe-haven currencies following weaker-than-expected U.S.payroll data and concerns about Hungary’s economy Australian and New Zealand dollars Decrease Liquidations of higher-yielding currencies due to concerns about the global economy Grant Park’s longer-term trading advisors are predominantly long the currency sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Energy Sector/Market Price Action Cause Crude oil Decrease The Department of Labor reported that jobs added to the U.S. economy for May were nearly 20% below expectations Natural gas Increase Forecasts for unusually warm temperatures in the U.S. coupled with predictions of an active hurricane season in 2010 Grant Park’s longer-term trading advisors are predominantly short the energy sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
